Evans, J.
1. The disqualification of certain members of the grand jury who-returned tbe bill of indictment under which the defendant was tried and convicted, because of service as grand jurors at tbe prior term of tbe court, is ground for challenge propter defectum, and must be made at the trial. It is too late to urge such disqualification after verdict. Jordan v. State, 119 Ga. 443; Davis v. State, 120 Ga. 843; McFarlin v. State, 121 Ga. 329.
2. It was therefore not error to refuse to grant the writ of habeas corpus to one convicted of crime, on the ground that his conviction and detention under sentence was illegal because certain members of the grand jury who returned the hill of indictment under which he was tried and convicted had served at the previous term of the'court. Simmons v. Ga. Iron & Coal Co., 117 Ga. 305 (2). Judgment affirmed.

All the Justices concur.